Title: To George Washington from Brown & Francis, 7 March 1792
From: Brown & Francis
To: Washington, George



Dr Sir
Providence March 7th 1792.

We are exceeding sorry to be under the Necessity of a moment of your Attention on a subject which we think there was no Occasion, that the Judge of the Federal Court Living at Newburn in North Carolina should have compell’d us to apply to you upon, but the Fact is that the said Judge is the Cause of withholding from Capt. Low (the Bearer) & as a Considerable Sum of Money & other property which was run away with according to the enclosed advertisement, we being the Sole Owners of the Sloop & Cargo, & Capt. Low had a handsome adventure on board, the Money is now in the hands of the Collector at Newburn & the

sugar &c. in the hands of a Mr Benjamin Cheney both of North Carolina who have utterly refused delivering the property, either to our power of Attorney, or to Capt. Lows, without special orders from the said Judge, and he would not deliver it without special directions from your Excellency, altho we see no reason why he should give you or us this unnecessary trouble, we must entreat you Dr Sir to give Capt. Low (the bearer) such Directions to the said Judge as you may think proper. And you’ll much Oblige, Sr, Your Most Obedient & Most Humble servts

Brown & Francis


P.S. We understand by Capt. Low that the Judge declined giving Orders for the delivery of our Property till the Pirate had his Tryal, suppose they Choose to defer it as they have done, he may never come to Tryal & of course we are deprived of the Cargo, as well as of the Vessell & all her stores, which they have already wasted in pretended expences. We believe the name of the Judge at Newburn is Sitgreaves.
Your much Esteemed Favor of the 7th January came duly to hand and are perfectly satisfied with the Contents thereof.

